Order entered September 15, 2020




                                      In the
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00432-CR
                               No. 05-20-00434-CR

                   EDGAR FABIAN VASQUEZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-80176-2018

                                     ORDER

      Before the Court is appellant’s September 11, 2020 second motion for

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief in these causes due on October 12, 2020.


                                               /s/   CORY L. CARLYLE
                                                     JUSTICE